DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 11 are pending and examined herein.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II.
The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., , 133 S. Ct. 2107, 2116, (2013). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The claim(s) recite(s) a combination of chicken whole genome SNP molecular markers “having the sequences represented by SEQ ID NOS: 1-50,000”.  The specification teaches that these sequences were obtained from the genome of Chinese indigenous chickens breeds and introduced chicken breeds.  Thus, the claimed invention is directed to naturally occurring nucleic acid fragments of a naturally occurring nucleic acid.  These molecules are not patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117. 
This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.”
Although claim 2 recites “a … chip”, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply reciting a “chip” does not add a meaningful limitation as it is merely a nominal or token extra solution component of the claim and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  The specification does not define the “chip” to any particular structure nor does the mere recitation of “chip” require that the oligonucleotides be attached to or immobilized on a solid surface.  For example, a chip can refer to an array of wells which contain the oligonucleotides within them.  
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kranis (Kranis et al; BMC Genomics; 14:59, pages 1-13, 2013).
The claims recite “50,000 SNP/INDEL molecular markers having sequences represented by SEQ ID NOS 1 to 50,000”.  The recitation of “having” is considered open language and allows for additional sequences on the markers.  Additionally, the term “represented by” does not require any particular structural requirement for the markers themselves, nor does the recitation of “wherein the molecular markers are associated with chicken functional traits” because the recitation of “associated” is broad.  Accordingly, the broadest reasonable interpretation of the oligonucleotides encompassed by the claims includes probes to Chicken SNPs which may be related to the recited SEQ ID NOS simply by being in the vicinity of the sequences on the chicken genome and are “associated” to chicken functional traits based on the fact that these polymorphic positions are found on the chicken genome.  
	Kranis teaches a high density SNP genotyping array for chicken which contains 580,954 SNPs.  The array taught by Kranis anticipates the claims because these SNPs can be broadly read to be encompassed by the broad terminology “having”, “represented by”, and “associated with” as interpreted above. 

Allowable claim
The following claim would be allowable.  
A chicken breeding chip comprising a combination of oligonucleotide probes immobilized on the chip, wherein the combination of probes consists of 50,000 oligonucleotide probes, each probe consisting of one of the sequences of SEQ ID NOS 1-50,000, respectively.  
This claim is directed to patent eligible subject matter because the immobilization of the probes on the chip adds significantly more to the naturally occurring products because it structurally alters the oligonucleotides such that the claimed product does not occur in nature.  Additionally, this claim is allowable over the prior art because the prior art does not teach or suggest a particular combination of oligonucleotides that consists of 50,000 probes, each consisting of the particular sequence of each of SEQ ID NO: 1-50,000, respectively.  It is noted that the additional recitations in claims 1 and 2 directed to the chicken functional traits are unnecessary in this claim as they merely recite inherent properties of the probes themselves.  Dependent claims 3 and 11 would not further limit the allowable claim because the SNP molecular marker inherently occurs at position 36 of each SEQ ID NO:.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634